Citation Nr: 1638487	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for temporomandibular joint disorder, to include as secondary to right mandibular ramus fracture residuals.

2. Entitlement to an initial compensable rating for residuals of a right mandibular ramus fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing in March 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for scars was raised in a March 2015 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).



FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that Veteran's temporomandibular joint disorder is related to service, or that such a disorder was caused or aggravated by residuals of a right mandibular ramus fracture.

2. The Veteran's residuals of a right mandibular ramus fracture is manifested by pain after chewing, and malunion of the mandible but with no more than moderate displacement of the mandible.


CONCLUSIONS OF LAW

1.  A temporomandibular joint disorder was not incurred or aggravated inservice, and such a disorder was caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an evaluation of 10 percent, but no higher, for the residuals of a right mandibular ramus fracture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.150, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Relevant Facts

The Veteran's service treatment records reveal that he sustained a compound fracture of the mandible in December 1974, and underwent an open reduction, an application of mandibular arch bars, and tooth extraction from the line of fracture.  By mid-January 1975, his jaws were stable at the fracture site, and he was able to open his mouth a normal amount and masticate a regular diet with ease.  There was no motor or sensory nerve dysfunction except for a minimal weakness of the right lower lip depressor, which was expected to resolve in several weeks.

In June 2006, the Veteran had dental treatment.  He complained of pain to the area inferior to the body of the right mandible, extending over to the left side.  There was radiographic evidence of the Veteran's previous fracture in service.  He reported pain beginning one year prior, which was progressively increasing.  He also noted that prolonged or labored chewing increased pain, but that nonsteroidal anti-inflammatory drugs/pain relievers seemed to alleviate the pain somewhat.  The physician opined that the problem was not "of dental origin, or even related to the fracture itself."

In June 2009, the Veteran underwent a VA examination.  Imaging confirmed evidence of the previous fracture, with a wire in place.  The examiner noted that the healing appeared to be complete, with joint size and shape within normal limitations, though the Veteran demonstrated defective restorations.  The Veteran had no tenderness, internally or externally, and no clicking or popping was noted.  The Veteran stated that his joint pain began approximately four years prior, and was worsening.  Vertical dimension was difficult to determine, due to the Veteran's lack of upper teeth, but the opening did not appear constricted.  The examiner opined that the Veteran's problems with his right joint did not appear to be related to the jaw injury from service.  The examining dental surgeon opined that if the problems were related, the appellant would have had symptoms from the inception of the injury.

Private treatment records from June and July 2012 note the Veteran's temporomandibular joint disorder, right sided facial pain, and limited ability to open his mouth.  The private treatment records also showed a reverse smile and a two millimeter midline shift, with difficulty going to the left side.  The Veteran reported pain and popping in his right jaw joint which he reported first noticing years prior, and becoming more pronounced over time.  He reported that sometimes his jaw problems interfered with normal activities.  He also reported headaches every few months.  He acknowledged that occasionally the weather made his jaw pain worse.  The Veteran had a temporomandibular joint scale report, which indicated the likely presence of a temporomandibular disorder.  He reported clinically significant pain, limitation of motion, palpation pain, joint dysfunction, and perceived malocclusion.  The report concluded that the Veteran had a temporomandibular disorder and a non-temporomandibular disorder, with psychological factors playing a significant role.

In a September 2012 lay statement in his Form 9, the Veteran contended that his condition had always given him pain and suffering, but it had worsened in recent years, causing difficulties with chewing and restricting his jaw movement.  He also reported that he had clicking and popping in his jaw on many occasions, and the fact that it did not occur during the examination was coincidental.

In November 2012, the Veteran had a VA examination of his jaw.  The physician reported that the Veteran had jaw surgery approximately forty years prior to the appointment.  The Veteran's head and neck examination revealed no abnormal pathology.  He reported pain in the right side of his jaw, beginning five years prior, which affected his sleep and other factors in his life.  The physician noted that when the Veteran opened his mouth, there was a deviation to the left side of greater than five millimeters, and he had a maximum opening of 24 millimeters.  The appellant could not perform lateral excursions.

In November 2012 the Veteran submitted a lay statement, stating that he currently experienced constant pain in his jaw, and he could assign no other reason for it than that it had evolved from his broken jaw.

In April 2013, an addendum opinion was submitted to the November 2012 examination.  The Veteran reported symptoms of spontaneous pain, popping and clicking, crepitus, pain upon opening and chewing, and limited opening.  The physician described the Veteran's right condyle as round, with a little flattening of the left condyle.  She also reported no clinical detection of any clicking or popping of either temporomandibular joint, but noted that the claimant described pain when opening on the entire right side of his face and head.  His left and right masseter muscles felt symmetrical.  The physician also noted that the Veteran's service treatment records showed his prognosis was excellent at discharge, and that although he had slight trismus, he could open his mouth a normal amount.  She also reported that although he stated he had problems with his jaw since the fracture, there was no medical evidence to indicate he followed up with a physician.  She concluded that it was less likely than not that the Veteran's problems were related to his mandibular fracture.

In September 2014, the Veteran attended primary care at a VA Medical Center.  He reported complaints of pain to the right side of his jaw, and reported that tramadol was not working to control his pain.  

At his March 2015 hearing, the Veteran reported that when he fractured his jaw in service, the doctors informed him that his mouth would never be the way it was.  He also reported having head pain in certain types of weather, and some which prevented him from sleeping on one side.  He reported difficulty opening his mouth, and eating certain foods.  He also testified that his ability to open his mouth had become more restricted over time.

Also in March 2015, the Veteran had a neurological evaluation relating to his jaw.  He reported that the pain began when he broke his jaw, and he had been suffering with it since 2000.  He stated that the pain began on the right side in the anterior aspect of the ear, and went all the way up to his head, neck, and further.  He reported being unable to sleep on the right side of his face, and difficulty opening his jaw.  He described the pain as sharp and constant, and worse in the cold.  He also reported that the right side of his face often swelled.  Physical examination revealed that the Veteran showed no sensory deficits upon examination, no asymmetry, and full range of motion in the shoulders and head.

In April 2015, the Veteran was prescribed muscle relaxers, a soft diet, and warm and cool compresses to address his condition.

An Independent Medical Examination, based on a review of extensive medical records, was performed in May 2016.  The reviewing dental surgeon concluded that there was no evidence of a temporomandibular disorder that may now exist that was incurred during active military service.  The reviewing dental surgeon further opined that "[a]bsent any clear evidence of symptoms that developed immediately following the jaw fracture, it is more likely than not that any current [temporomandibular joint] disorder is not related to the jaw fracture sustained in 1975."  The examiner based his opinion on his clinical experience, and on similar opinions that he had rendered in providing medico-legal testimony.  The dental surgeon opined that it "might be reasonable to event extend this period to one year post injury," but not indefinitely.  He also opined that there was no evidence that any tempomandibular disorder that may currently exist was incurred during active service; that the Veteran's lateral excursive movement of the jaw may or may not have clinical significance, but it would not be caused or aggravated by the 1975 mandibular fracture; and there was no reasonability in attempting to attribute the Veteran' limitation in jaw opening to the original injury, for the reasons previously stated.

Service Connection for a temporomandibular joint disorder

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. §  3.310 (b); Allen v. Brown, 7 Vet. App. 439   (1995).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran had an injury to his jaw in service, and has a current temporomandibular joint disorder .  However, there is no competent evidence of a nexus between the two conditions, beyond the Veteran's lay statements.  All medical evaluations, including VA examinations and an independent medical examination, have concluded that there is no relationship between the Veteran's broken jaw in service and his current temporomandibular joint disorder.  

The representative argues that the independent medical examination is inadequate because the examiner focused on whether the Veteran's symptoms manifested within a year of discharge, and that his opinions were conclusory and only supported by the assertion that he had clinical and other expertise in providing these types of opinions.  The Board disagrees with the assertions of the Veteran's representative.  The independent medical examiner addressed direct service connection, but also concluded that lateral recursive movement and any other limitation in jaw opening, were not caused or aggravated by the mandibular fracture.  Because he addresses the temporomandibular joint disorder's relationship both to "active military service" and to "the mandibular fracture sustained in 1975," as different points, it is reasonable to read the conclusions relating to the "mandibular fracture" as opinions about the relationship between the Veteran's temporomandibular joint disorder and his service-connected residuals of that fracture.  Additionally, the independent medical examiner based his opinions on his expertise and, as stated at the beginning of his opinion, a thorough review of the record.  Therefore, the examiner's conclusions are not considered conclusory.  Finally, the experience level of a licensed dental surgeon when weighed against a lay person with no training in the field of dentistry makes the experience of the surgeon highly relevant to the issue before the Board.

Finally, the opinions of the independent medical examiner are supported by all evidence of the record; no medical evaluation of record, including two prior Veterans Health Administration opinions, concluded that the Veteran's temporomandibular joint disorder was related to or caused by service or residuals from his 1975 injury.  For this reason, the Board gives significant weight to the totality of medical evidence.

In lay statements, the Veteran reports that his temporomandibular joint disorder is caused by inservice his fracture.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  In this case, given the distinct pathology of a temporomandibular joint disorder, and the training necessary to diagnose such a disability, the Board finds that the Veteran lacks the requisite medical training and experience to conclude that his current temporomandibular joint disorder is related to his injury in service or the residuals therefrom.

The Veteran has a current temporomandibular joint disorder, and he sustained an injury in service.  However, the medical evidence of record weighs against a finding of a nexus between the two; therefore, service connection for temporomandibular joint disorder is denied.

Increased Rating for Residuals of a Right Mandibular Ramus Fracture

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of a broken jaw are currently compensated under Diagnostic Code 9904.  Diagnostic Code 9904, malunion of the mandible, provides for a noncompensable disability rating where there is nonunion of the mandible with slight displacement.  A 10 percent disability rating is warranted where there is nonunion of the mandible with moderate displacement.  A maximum 20 percent disability rating is warranted where there is nonunion of the mandible with severe displacement.  A Note to Diagnostic Code 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function. 38 C.F.R. § 4.150, Diagnostic Code 9904.

The Veteran has reports of pain on chewing, and difficulty sleeping on the right side of his head due to pain.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran shows functional loss in the manifestation of being unable to chew or sleep on his right side due to pain.  Additionally, medical evidence shows that the Veteran has between a two and five millimeter displacement of the midline.  While there is no evidence of mandibular nonunion, after resolving reasonable doubt in the appellant's favor these symptoms are judged to be analogous to moderate displacement of the mandible; therefore, the Veteran should receive an increased rating of 10 percent, but no higher, for these symptoms given the absence of any evidence of nonunion with a severe displacement.   

The Veteran does not have osteoradionecrosis of the maxilla or mandible, nor is he missing, in whole or in part, his mandible, ramus, condyloid process, coronoid process, hard palate, or maxilla.  Additionally, the Veteran's missing teeth can be restored with suitable prosthesis.  Therefore, Diagnostic Codes 9900-9916 do not apply.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue neither argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.   Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Finally, a total disability rating based on individual unemployability is not warranted because the Veteran does not contend, and the evidence does not show, that his residuals of a right jaw fracture render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for temporomandibular joint disorder is denied.

Entitlement to an increased rating of 10 percent but no higher for residuals of a right mandibular ramus fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


